Citation Nr: 1404238	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to June 1983 and from January 1988 to April 1990.

This matter is on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDING OF FACT

Schizophrenia was initially manifest within one year of discharge from the Veteran's first period of active duty.


CONCLUSION OF LAW

Schizophrenia is presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's decision, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  
The record reflects that the Veteran was released from his initial period of active duty in June 1983.  Private medical records dated in May 1984 note a diagnosis of paranoid schizophrenia - a psychosis.  Private hospitalization records dated in June 1984 also show an admitting diagnosis of paranoid schizophrenia with acute exacerbation, and anti-social personality traits; and final diagnoses of adjustment disorder with mixed disturbance of emotions and conduct, and passive-aggressive and paranoid personality traits.  Current VA and private medical records continue to show diagnoses of paranoid schizophrenia.  Since the Veteran's paranoid schizophrenia was initially manifest within one year of his discharge from his first period of active duty, it is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Hence, service connection is warranted.  

The Board notes that compensation is not payable for personality disorders.  See 38 C.F.R. § 3.303(c) (2013).  Hence, that aspect of the Veteran's disability is precluded from the award of service connection.  


ORDER

Service connection for a paranoid schizophrenia is granted.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


